DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-14 are currently pending. 

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “from one layer one layer” in line 9.  The recitation “one layer” appears to be repeated.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,296,248 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claims 1-14 can be found in claims 1-14 of U.S. Patent No. 11,296,248 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/111314, Dimroth et al. with US 2015/0325711 used as an English language equivalent, in view of US 2011/0220190, Lee et al. with evidentiary support provided by US 2006/0144435, Wanlass et al.
Regarding claim 1
	Dimroth teaches a solar cell stack [Fig. 3A and paragraphs 0065-0066] comprising: 
a first semiconductor solar cell (corresponding to bottom semiconductor layers) having a p-n junction made of a first material (e.g. GaAs) which has a first lattice constant (corresponding to the lattice constant of GaAs i.e., 5.65 Å as evidenced by Wanlass; Fig. 2, broken line 52) [Fig. 3A and paragraphs 0065-0066], the first semiconductor solar cell consisting GaAs [Fig. 3A and paragraphs 0065-0066];
a second semiconductor solar cell (corresponding to middle semiconductor layers) having a p-n junction made of a second material (e.g. GaInAs) which has a second lattice constant (corresponding to the lattice constant of GaInAs i.e., 5.74 Å as evidenced by Wanlass; Fig. 2, broken line 52) [Fig. 3A and paragraphs 0065-0066], the first lattice constant being at least 0.008 Å smaller than the second lattice constant (GaAs and InGaAs which have lattice constants of 5.65 Å and 5.74 Å respectively as evidenced by Wanlass; see Fig. 2 and paragraph 0035), the second semiconductor solar cell consisting of InGaAs [Fig. 3A and paragraphs 0065-0066]; and 
a metamorphic buffer (corresponding to buffer layers 1-8, excess layer and lattice adapted layer) formed between the first semiconductor solar cell and the second semiconductor solar cell [Fig. 3A, paragraphs 0024 ad 0065-0066], the metamorphic buffer including a series of at least five layers (10 layers) [Fig. 3A and paragraph 0065-0066], each lattice constant of the at least five layers increasing in direction of the second solar cell (the buffer layers continuously or incrementally change the lattice constant of the GaAs solar cell to the lattice constant of the GaInAs solar cell) [Fig. 3A, paragraphs 0063 and 0065-0066], 
wherein each lattice constant of the layers of the metamorphic buffer is larger than the first lattice constant (the buffer comprises eight buffer layers which all have a different lattice constant which increases from the substrate in the direction of the Ga0.23In0.77P layer) [Fig. 3A, paragraphs 0035 and 0065-0066],
wherein the metamorphic buffer layer adjoins the first semiconductor solar cell and the second semiconductor solar cell [Fig. 3A and paragraphs 0065-0066], 
wherein a lattice constant of a last layer (corresponding to excess layer) of the series of at least five layers of the metamorphic buffer in a direction of the second semiconductor solar cell is greater than the lattice constant of the second semiconductor solar cell (the excess layer has a lattice constant that extends beyond the target lattice constant of the second semiconductor solar cell so that the underlying buffer layers can be further relaxed and the subsequent solar cell structures can be grown without strain) [Figs. 3A-3B and paragraphs 0023-0024], 
wherein the metamorphic buffer comprises an additional layer (corresponding to the lattice adapted layer) disposed between the last layer (excess layer) of the series of layers of the metamorphic buffer and the second semiconductor solar cell [[see Figs. 3A-3B and paragraph 0066],
 wherein the lattice constant of the additional layer (lattice adapted layer) is equal to the lattice constant of the second semiconductor solar cell (said layer is taught to be lattice-adapted to the adjacent semiconductor layer) [paragraph 0066],
wherein the hardness increases in steps from a first layer to a second layer, and from the second layer to a third layer, and from the third layer to a fourth layer of the metamorphic buffer [Figs. 3A-3B, paragraphs 0025, 0028, 0035, 0038-0040 and 0065-0066], and
wherein the first semiconductor solar cell, the second semiconductor solar cell and the metamorphic buffer layer are monolithically integrated [Fig. 3A].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05]. 
Dimroth teaches the at least five layers of the metamorphic buffer layer being doped [paragraph 0045].  Dimroth does not teach the dopant concentration being less than 1E19 N/cm3 throughout the buffer.
Lee teaches a metamorphic buffer layer comprising a series of at least five layers, wherein a dopant concentration in the range of 1017 cm-3 to 1020 cm-3 is suitable to provide a gradual transition between a GaAs first soar cell and a GaInAs solar cell [Figs. 1-2 and paragraphs 0011-0012].
Dimroth and Lee are analogous inventions in the field of solar cell stacks comprising metamorphic buffer layers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify doping concentration of the series of at least five layers of the metamorphic buffer to be in a range of from 1017 cm-3 to 1020 cm-3, as in Lee, because such is suitable for providing a gradual transition between a GaAs first soar cell and a GaInAs solar cell [Lee, Figs. 1-2 and paragraphs 0011-0012].
Regarding claim 2
Modified Dimroth teaches the solar cell stack as set forth above, wherein the at least five layers of the metamorphic buffer have a doping [Dimroth, paragraph 0045; Lee, paragraph 0012].
With regards to the limitations “a difference in a dopant concentration (N/cm3) between each of the layers being greater than 4E17 N/cm3”, one of ordinary skill in the art would have recognized the doping concentration within the layers of a metamorphic buffer as a result-effective variable and would have found obvious to optimize the particular amount of dopants within the layers of the buffer in order to achieve the desired lattice/band gap grading profile across the layer.  Absent a showing of criticality or unexpected results with respect to the dopant concentration within the layers of the buffer (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired grading profile.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 3
	 With regards to the limitation "wherein the lattice constant of the metamorphic buffer increases layer by layer by at least 0.003 Å in the direction of the second semiconductor solar cell”, Dimroth teaches that the buffer provides lattice matching between the lattice constant of the first semiconductor solar cell (GaAs cell) and the second semiconductor solar cell (GaInAs cell)), wherein the lattice constant changes from 5.65 Å of the first solar cell (see Fig. 2 of evidentiary reference, Wanlass) to 5.74 Å of the second solar cell (see Fig. 2 of evidentiary reference, Wanlass). 
The difference between the lattice constants 5.65 Å and 5.74 Å corresponds to a difference of lattice constant of 0.09 Å, wherein the lattice constant is graded continuously or incrementally [Dimroth, paragraphs 0043-0044 and 0066].
Because Dimroth teaches grading across 8 buffer layers, the average lattice change across seven steps corresponds to 0.09 Å/8 = 0.011 Å. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transition from GaAs to the greater lattice constant evenly between the seven layers to achieve a gradual lattice matching graded layer, as a steep and abrupt change would result in a lattice mismatch and therefore lattice strain, as evidenced by Wanlass (paragraph 0007). The modification would result in the lattice constant of the metamorphic buffer increases from layer to layer in the direction of the second semiconductor solar cell by at least 0.003 Å.
 	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 4
With regards the limitation “wherein the additional layer has the same dopant concentration as the last layer of the series of at least three directly adjacent layers”, one of ordinary skill in the art would have recognize said parameter as a result effective variable.   Absent a showing of criticality or unexpected results with respect to the dopant concentration within the layers of the buffer (a result-effective variable), it would have found obvious to optimize the particular amount of dopants within each layers of the buffer (including the excess and the additional layer) in order to achieve the desired structure/strain relaxation within the material [Fetzer, paragraph 0012].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 5
Dimroth teaches the solar cell stack as set forth above, wherein the layers of the metamorphic buffer have an n-doping or a p-doping [paragraph 0045]. 
Regarding claim 6
	Dimroth teaches the solar cell stack as set forth above, wherein Zn and//or C is/are provided as the p-dopants and Si and/or Te and/or Se is/are provided as n-type dopants [paragraph 0045].
Regarding claim 7
Dimroth teaches the solar cell stack as set forth above, wherein the metamorphic buffer includes more than five layers [Figs. 3A-3B, paragraphs 0065-0066]. 
Regarding claim 8
With regards the limitation “wherein two layers of the metamorphic buffer have the same concentration of dopants”, one of ordinary skill in the art would have recognize said parameter as a result effective variable.   Absent a showing of criticality or unexpected results with respect to the dopant concentration within the layers of the buffer (a result-effective variable), it would have found obvious to optimize the particular amount of dopants within each layers of the buffer (including the excess and the additional layer) in order to achieve the desired structure/strain relaxation within the material [Fetzer, paragraph 0012].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 9
Dimroth teaches the solar cell stack as set forth above, wherein the metamorphic buffer is not part of a p-n junction of a tunnel diode (the absence of any indication that the metamorphic buffer layer is part of a p-n junction of a tunnel diode, it is assumed that it is not a tunnel diode/junction) [Lee, Fig. 3A and paragraphs 0065-0066].
Regarding claim 10
	Dimroth teaches the solar cell stack as set forth above, further comprising a substrate layer comprising Ge or GaAs [Fig. 3A and paragraph 0047].
Regarding claim 12
	Dimroth teaches the solar cell stack as set forth above, wherein the hardness of the at least five layers of the metamorphic buffer increases from the first semiconductor solar cell towards the second semiconductor solar cell [Fig. 3A, paragraphs 0025, 0028, 0035, 0038-0040 and 0065-0066].
Regarding claim 14
	Dimroth teaches the solar cell stack as set forth above, wherein a hardness remains constant for a last two layers of the at least five layers of the metamorphic buffer (see Region B) [Fig. 3A, paragraphs 0025, 0028, 0035, 0038-0040 and 0065-0066].
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/111314, Dimroth et al. with US 2015/0325711 used as an English language equivalent, in view of US 2011/0220190, Lee et al. with evidentiary support provided by US 2006/0144435, Wanlass et al as applied to claims 1-10, 12 and 14 above, and further in view of US 2010/0122724, Cornfeld et al.
Regarding claim 11
All the limitations of claim 1, from which claim 15 depends, has been set forth above.
	Lee teaches the solar cell stack as set forth above.  Lee does not teach forming an optical rear-view mirror.
	Cornfeld teaches forming a rear mirror layer in order to reduce the absorption of light that passes through the cell [paragraph 0098].
	Lee and Cornfeld are analogous inventions in the field of solar cell stacks with metamorphic buffer layers.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the solar cell stack of Lee to include a rear-view mirror in order to reduce the absorption of light that passes through the cell (i.e., the light will be reflected back towards the active layers of the stack) [Cornfeld, paragraph 0098].

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “wherein the concentration of the dopant increases in steps from 1E16 N/cm3<∆D< 5E16 N/cm3 from one layer of the series of at least five layers of the metamorphic buffer to a subsequent layer of the series of at least five layers of the metamorphic buffer up to and including a third layer of the series of at least five layers of the metamorphic buffer, and the concentration of the dopant, proceeding from the third layer to a fourth layer of the series of at least five layers of the metamorphic buffer, increases to a greater concentration by at least five times the concentration of the dopant in the third layer, or the concentration of the dopant increases in steps from 1E16 N/cm3<∆D< 5E17 N/cm3 from one layer of the series of at least five layers of the metamorphic buffer to a subsequent layer of the series of at least five layers of the metamorphic buffer up to and including the fourth layer” in the context of other limitations recited in the claims.
Modified Dimroth teaches a buffer comprising a dopant concentration of between 1017 cm-3 to 1020 cm-3 [Lee, paragraph 0012]. However, modified Dimroth does not teach a dopant concentration that increases from layer to layer as required in the claims. Modified Dimroth further teaches intermediate co-doped layers within a buffer that are doped by a factor of 10 higher than a plurality of sub-graded layers [Lee, paragraph 0012]. Accordingly, modified Dimroth does not teach the claimed doping profile.
One would not be motivated to modify the buffer layer of Lee to have a grading profile as in the claims as such would require a substantial reconstruction and redesign of the elements shown in Lee and there is no teaching, suggestion or motivation in the prior art that would lead one of ordinary skill to perform such modification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0079408, Fetzer et al. teaches a solar cell stack wherein the doping concentrations within a graded buffer are controlled in order to achieve the desired structure of the material (hardness, dislocations, etc.) [paragraph 0012].
US 2012/0138130, Guter et al. teaches a solar cell stack wherein the grading profile within a buffer layer can be varied continuously or gradually changed [paragraph 0006].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        .